JUSTICE HOBBS,
dissenting.
129 I respectfully dissent. In my view, the Title Board erred in determining that Initiative #129 satisfied the single-subject requirement and also in omitting salient features of the initiative in the title and submission clause. I would reverse the Title's Board actions and order the Title Board to return the initiative to its proponents.
180 Article V, section 1, subsection 5.5 of the Colorado Constitution limits the Title Board's jurisdiction to proposed initiatives containing a single subject. We will overturn an action of the Title Board when it clearly violates the constitutional single-subject requirement. In re Proposed Initiative for 2011-2012 # 45, 274 P.3d 576, 579-80 (Colo.2012). We do not consider the initiative's efficacy, construction, or the future application of the initiative. Id. We may, however, characterize the initiative sufficiently to enable review of the Title Board's actions. In re Proposed Initiative for 1999-2000 # 258(A), 4 P.3d 1094, 1098 (Colo.2000). We begin by examining the initiative's central theme to determine whether it contains a hidden purpose under a broader theme. In re Proposed Initiative for 2007-2008 # 17, 172 P.3d 871, 875 (Colo.2007). If the unstated purpose(s) do not bear a sufficient relationship to the central theme of the initiative, the initiative impermissibly contains more than one distinct and separate purpose. See In re Proposed Initiative for 2005-2006 # 55, 138 P.3d 273, 278-79 (Colo.2006).
131 Applying these principles, I conclude that the Title Board erred in determining that Initiative #129 complied with the single-subject requirement. Initiative #129 impermissibly contains multiple subjects because its definition of "fee" would apply first at the time of the imposition of the fee and again later at the time fee revenue is held by a governmental entity, thus superseding Barber v. Ritter, 196 P.3d 238, 250 (Colo.2008) (holding that the purpose for which the charge is imposed, rather than the manner in which the monies generated by the charge are ultimately spent, determines the characterization of the charge as a fee or a tax). Indeed, the express language of Initiative # 129 states "all provisions of this section specifically supersede the Colorado Supreme Court's findings of fact in Barber v. Ritter." Ignoring, for argument's sake, that we do not make findings of fact, the language of Initiative # 129 clearly reflects Proponents' intent to define "fee" so that charges defined as fees can mever later be considered taxes in the hands of the government, which is contrary to the analysis laid out in Barber v. Ritter.1
1 32 In Barber v. Ritter, we implicitly left open the possibility that a charge that is called a "fee" at the time it is imposed may later be more properly characterized as a "tax," according to the purpose for which the charge was imposed. Id. at 250 n. 15. Initiative # 129 would strip courts of the power to *108evaluate this distinction. A charge called a "fee" at the time of imposition would always have to be considered a "fee," even if a court later determined it was actually intended to be a tax. I thus observe that Initiative # 129 contains two unrelated subjects-defining fee at the time of imposition and precluding judicial review of the nature of the "fee" onee it is in the hands of the government. There is a distinct difference between defining "fee" for the purposes of TABOR and stripping courts of the ability to conduct an independent analysis of the purpose for, and classification of, charges imposed by the government and their subsequent treatment under TABOR. Therefore, Initiative # 129 improperly contains a "hidden purpose" (precluding judicial review) under a "broad theme" (defining "fee"). See In re # 17, 172 P.3d at 875.
183 Perhaps even more troubling, I observe that, because Initiative #129's definition of "fee" purports to supersede and control all "Colorado Revised Statutes, codes, directives, and all public Colorado legal documents," as well as all "court findings of fact," all local charters, all ordinances, all resolutions, and all other state and local provisions, it is impossible to comprehend the true number of subjects or purposes the initiative contains. We have held that, if the Title Board "cannot comprehend a proposed initiative sufficiently to state its single subject clearly in the title, it necessarily follows that the initiative cannot be forwarded to the voters." In re Title, Ballot Title and Submission Clause, and Summary for 1999-2000 # 25, 9174 P.2d 458, 465 (Colo.1999)2 "All Colorado legal documents" and "court findings of fact" are utterly ambiguous terms. Thus, Petitioner argues, it was impossible for the Title Board to fully comprehend and evaluate the number of subjects the Initiative contains and to then certify it as single-subject. I agree.
1 34 Petitioner correctly points out that the term "all Colorado legal documents" could potentially include such documents as real estate contracts, building permits, rental car agreements, probate and estate planning documents, franchise agreements, and employment records. The term "court findings of fact" is even more vague. Proponents inclusion of this term appears to be targeted at precluding a court from conducting a Barber v. Ritter analysis, but the language of Initiative # 129 does not limit it to that particular category of "factual findings." The Initiative purports to apply to all court findings of fact, regardless of the court, the type of case, and the type of fee involved.
35 Petitioner highlights two examples of statutory feee-the reduced administrative fee for employees of non-profit organizations seeking a commercial driver's license,3 and the cap on other administrative fees, like boiler inspection fees 4-that would be redefined by Initiative # 129. I agree with Petitioner that "there is no logical corollary or necessary connection between wiping out the legislature's public policy choice to discount administrative fees charged to non-profit employees, while simultaneously eliminating the *109statutory cap on fees for boiler inspectiions.” The word "fee" appears hundreds, if not thousands, of times in state statutes and municipal codes and regulations. 'The sweeping language of Initiative # 129 purports to redefine every single application of the word "fee," in every conceivable context. This, too, constitutes a hidden purpose under the broad theme of the seemingly innocuous definition of "fee" in violation of the single-subject requirement.
T36 The Title Board elaims-and the majority agrees-that Initiative # 129 does not violate the single-subject rule merely because the "fee" definition applies in multiple contexts. It argues that, as a definitional initiative, it may properly affect more than one other statutory provision, without mandating the conclusion that the measure contains multiple subjects. See In re Proposed Petition to Amend TABOR No. 32, 908 P.2d 125, 128-29 (Colo.1995) (concluding that a tax credit initiative comported with the single-subject requirement even though it applied a tax credit to more than one tax). TABOR No. 82 is clearly distinguishable from the present case; the tax credit at issue applied to just six state or local taxes. Id. at 129 ("Although the Initiative applies the tax ered-it to more than one tax, the single purpose of the Initiative is the implementation of a tax credit. All six taxes are connected to the same tax credit and are bound by the same limitations."). Initiative # 1209's "fee" definition would apply in far more than six contexts, but it is impossible to determine where and how many. Thus, the Title Board could not possibly have properly concluded that the initiative contains but a single subject.
137 It bears mentioning that Legislative Counsel identified other ambiguities in the first draft of Initiative # 129-that it did fot define "ancillary and/or extrancous benefits"-and required Proponents to clarify them (which they did, by adding the reference to Black's Law Dictibnary). The Title Board erred by not also requiring Proponents to clarify the terms "all Colorado public legal documents" and "court findings of fact" before making its single-subject determination. These terms are arguably more ambiguous than the term "ancillary and/or extraneous benefits" and even more central to an analysis of whether Initiative #129 meets the single-subject requirement. In my view, the Title Board thus failed to conduct an adequate inquiry into whether Initiative #129 satisfied the single-subject requirement.
88 Because the Title Board did not satisfy its dual duties to both assist Proponents with implementing their right to initiate laws and to consider the potential public confusion that would result from a multiple-subject initiative, I would reverse its action. See In re No. 25, 9174 P.2d at 468 (observing that the Board must simultaneously consider its duty to assist potential proponents in implementing their right to initiate laws and the potential public confusion that might result from misleading titles and exercise its authority in order to protect against such confusion).
1 89 Closely connected to the Title Board's single-subject determination is its duty to set titles that "correctly and fairly express the true intent and meaning" of the proposed initiative and "unambiguously state the principle of the provision sought to be added, amended, or repealed." § 1-40-106(3)(b), C.R.S. (2013). The purpose of ensuring that the title accurately characterizes the proposed initiative is so petition signers and voters will not be misled into supporting or opposing a measure due to the words chosen by the Title Board. In re Proposed Initiative Under the Designation "Tax Reform", 797 P.2d 1283, 1288 (Colo.1990).
140 We generally will not interfere with the Board's language unless the summary is misleading or does not fairly reflect the initiative's purpose. Id. If the title clearly and concisely summarizes the measure's "central features," we will uphold the title In re Proposed Initiative for 2007-2008 # 61, 184 P.3d 747, 752 (Colo.2008). On the other hand, if the Title Board omits reference to a central element of the measure, the title is legally deficient because voters will be misled and the title must be sent back to the Title Board. In re Proposed Initiatives for 2001-2002 Nos. 21 & 22, 44 P.3d 213, 217 (Colo.2002) ("[TJlitles, standing alone should be ... eapable of informing the voter of the major import of the proposal ... [and] must allow *110the voter to understand the effect of a yes or no vote on the measure.").
41 Initiative # 129's title and submission clause fail to advise voters of the essential characteristics of the initiative: most importantly, that it applies to and supersedes every definition of "fee" contained anywhere in the Colorado Revised Statutes; all local and state codes; all "directives"; all "public Colorado legal documents" of every nature; all court findings of fact; all local charters, ordinances, and resolutions; and all other state and local provisions. As written, the submission clause simply states "Shall there be an amendment to the Colorado constitution establishing a definition of a 'fee'...." This suggests to voters that the new definition of "fee" would only apply to the Colorado Constitution, not the countless other applications contained in the text of the initiative itself,
1 42 The Title Board argues that its summaries are not required to educate voters about an initiative's intricacies and that we should disregard the fact that Initiative #129's submission clause does not educate voters about the proposed fee definition's broad application to other areas of law and policy. In support of this argument, the Title Board asserts that "it is well established that state constitutional provisions trump any conflicting state or local provisions.... Thus, even if the proposed text for # 129 did not specify that the fee definition uniformly applied to the Colorado Constitution, Colorado Revised Statutes, Codes, Directives, and all public Colorado legal documents, the constitutional amendment would trump any conflicting state or local law, by default."
{48 The Title Board's argument is both incorrect and dangerous. The Title Board's duty is to assist voters of average intelligence in understanding the key portions of an initiative. See In re No. 25, 974 P.2d at 469 ("When writing future titles, the connection between the title and the initiative must be so obvious as that ingenious reasoning, aided by superior rhetoric, will not be necessary to understand it. Further, such connection should be within the comprehension of voters of average intelligence." (citations omitted)). It is extremely unlikely that voters could independently infer from Initiative #129's brief title the vast applications of the proposed "fee" definition because that language was wholly omitted from the submission clause. The Title Board erred in assuming that voters would or could independently assess the concept of constitutional preemption and come to the unlikely conclusion that Initiative #129 applies outside the context of the state constitution. The Title Board's singular focus on the resulting legal effect of the initiative, rather than the accuracy of the title and submission clause itself, is contrary to its statutory duty to set a clear title that informs voters of the meaning of a yes/no vote.
1144 Because the title fails to include salient features of Initiative # 129-namely, that it applies in every conceivable legal context within the state, not just in the TABOR section of the constitution-and the Title Board improperly assumed voters would somehow extrapolate from the language of the title the related constitutional preemption principles, the title is legally insufficient. Accordingly, I respectfully dissent.
I am authorized to state that Chief Justice RICE joins in the dissent.

. The transcript of the hearing before the Title Board on Petitioner's petition for rehearing confirms that the Proponents' express intent in drafting Initiative 129 was to ensure that "fees" could never be later characterized as "taxes" by a court.


. In Initiative #25, we overturned the Title Board's action because the Title Board failed to actually determine whether an initiative contained a single subject. In this case, the Title Board determined that Initiative # 129 contained a single subject, but it failed to address the ambiguity in the initiative's use of the terms "all public Colorado legal documents" and "court findings of fact." Without first defining these ambiguous terms, which are key to determining the applications of, and thus the number of subjects contained in, the initiative, the Title Board could not have properly determined that Initiative # 129 contained only a single subject.


. Section 42-2-406(3)(b), C.R.S. (2013), states that
The fee for the administration of driving tests by the department shall be one hundred dollars; except that the fee for the administration of such driving test to any employee or volunteer of a nonprofit organization that provides specialized transportation services for the elderly and for persons with disabilities, to any individual employed by a school district, or to any individual employed by a board of cooperative services shall not exceed forty dollars.


. Section 9-4-109, C.R.S. (2013), states that
[Boiler inspection fees] shall not exceed the amount necessary to accumulate and maintain in the boiler inspection fund a reserve sufficient to defray the division's administrative expenses for a period of two months, and in no event shall the basic fee for an annual inspection exceed one hundred fifty dollars for an internal inspection or eighty-five dollars for an external inspection.